      Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 1 of 14 PageID #: 1




 RTP:MEC/F1B
 F.#2015R00524

 UMTTED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                          ,X

     UNITED STATES OF AMERICA

          - against-                                Cr.No._                             KUNT7 J.
                                                    (T.18,U.S.G.,§§371,664,981(a)(l)®)I|n' iiii i
  DONAL O'SULLIVAN,HELEN                             1027,1341,1343,1349,2                AUU, IvI.J,
     O'SULLIVAN and PADRAIG                          and 3551 ^        T. 21, U.S.C.,§ 853(p);
 NAUGHTON,                                           T.28,U.S;C.,§ 2461(c))

                           Defendants.

                                          X

THE GRAND JURY CHARGES:

                At all times relevant to this Indictment, unless otherwise indicated:

                                       JNTRODUCTrON


I-      The Defendants. Relevant Entities and Other Individiiak

                1.     Naviilus Tile,Inc. d/b/a Navillus Contracting C'Navillus") was one of
the largest construction firms in New York Cily and operated primarily as a masonry and
concrete subcontractor on large union construction projects. Naviilus was owned by the
                                                                             ■a




defendant DONAL O'SULLIVAN, who was its President and controlled its overall •

operations. .

                2.     Naviilus was a member of the employer association knovm as the

Building Contractors Association, Inc. ("BCA"). The defendant DONAL O'SULLIVAN

authorized the BCA to represent Naviilus for the puipose of entering Naviilus into collective
bargaining agreements ("CBAs") with labor union organizations including: (i) the
      Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 2 of 14 PageID #: 2




^ Bricklayers and Allied Craft Workers Local Union No. 1,(ii)the New York City Disliict
   Council ofCarpenters,(ill)the Cement Masons Union,(iv)the Cement and Concrete
   Workers District Council(v)the Mason Tenders District Council,(vi)the Pointers, Cleaners
   and Caulkers and (vii)the International Brotherhood ofTeamsters Local 282(the "Unions").
                 3.     Each ofthe Unions administered funds including health, pension and
   anniiity-fjinAs. for the benefit oftheir respective members(the."Benefits Funds"). The
   Benefits Funds were subject'to Title I ofthe Employee RetirementIncome Security Act of
   1974("EEISA"),Title 29,United States Code,Sections 1001 et seg., a federal law enacted
   to protect employee pension and welfare benefit plans such as the Benefits Funds and their
 . participaiifs and beneficiaries by regulating reporting,record keeping, disclosure and other
   matters affecting the operation ofsuch plans.

                  4.     Navillus,as a signatory to the CBAs, was required to employ union
    members on construction projects located in New York City("covered work"). Navillus was
    also required to make periodic contributions to the Benefits Funds for the union members
    who performed covered work. Navillus,however,employed both union and non-umon
    workers to perform covered work,in violation ofthe CBAs to which it was a signatory.
    Additionally, although the CBAs prohibited Navillus ftom employing non-union workers,if
    Navillus.did,in fact, employ non-union workers to perform covered work,Navillus was
    required by the terms ofthe CBAs to contribute to the Benefits Funds on the non-umon
    workers' behalf and for the benefit ofthe Benefits Funds.
                • 5.      Pursuant to the CBAs,Navillus's contributions to the Benefits Funds,
     were based upon the number ofhours worked by each worker. To ensure that the Benefits
     Funds received the contributions that Navillus had agreed to pay pursuant to the CBAs,
   Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 3 of 14 PageID #: 3




Navillus was required to periodically file remittance reports(the "Remittance Reports") with
the Benefits Funds that detailed the number oftours worked by each union and non-union
worker.

               6.     The defendant HELEN O'SULLIVAN was an employee ofNavillus in
charge ofthe payroll department and employee benefit matters. Among other
responsibilities, O'SULLIVAN processed payroll checks for Navillus's employees and
submitted Remittance Reports and Navillus's accompanying monetary contributions to the
 Benefits Funds.

               7. • The. defendantPAORAIG NAUGHTON was Navillus's comptroller.
 As comptroller,NAUGHTON's responsibilities included overseemg Navillus's accounting
 department. NAUGHTON reported directly to the defendant-DONAL O'SULLIVAN.
               8.     John Doe,an individual whose identity is known to the Grand Jury,
 owned and operated a consulting company that provided construction companies,including
 Navillus, with surveys and construction project estimates(the "Consulting Firm").
              ■ 9.     Jane Doe, m individual whose identity is known to the Grand Jury, was

. employed by the Consulting Firm as a secretary. Jane Doe's responsibilities at the
 Consulting Firm included billing,and payroll.                                             ^
                10.    Automatic Data Processing,Inc.("ADP"), with offices in Roseland,
 New Jersey and elsewhere, was a payroll processing company that provided payroll and
 related services for private businesses,

 n.       The Fraudulent Scheme

                11.    In or about and between 2011 and2017,the defendants DONAL

  O'SULLIVAN HELiBN O'SULLIVAN and PADRAIG NAUGHTON,together with others.
     Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 4 of 14 PageID #: 4




 conspired to execute, and executed, a scheme to evade making the contributions that Navillus
 was required to make to the Benefits Funds under the CBAs.(the "Payroll Scheme").
               12.    In furtherance ofthe Payroll Scheme,the defendants paid and caused .
 to be paid certain Navillus employees(the "Designated Employees")with checks issued by'
■ the Consulting Firm. The Designated Employees were paid with checks issued by the
  Consulting Firm eyen though the Designated Employees had not performed any work for the
  Consulting Firm'and had only worked for Navillus. Neither Navillus,nor the Consulting
  Finn, made contributions to the Benefits Funds on behalfofthe Designated Employees,nor
  submitted Remittance Reports to the Benefits Funds.
                13.   The defendants DONAL O'SULLIVAN,HELEN 0 SULLIVAN and
  PADRAIG NAUGHTON financed the Payroll Scheme by sending fimds to the Consulting
  Firm on a weekly basis(the "Payroll Scheme Funds"). During the course ofthe scheme,the
  defendants sent the Consulting Firm approximately $7,242,990 in Payroll Scheme Funds.
  The defendants also sent payroll information for the Designated Employees,including their
  names, social security numbers,IRS Forms W-4,the number ofhours worked for Navillus,
  the employees' wage rates and the amount to be paid to each Designated Employee(the
  "Payroll Details")to the Consulting Firm. To conceal the fraudulent scheme, Jane Doe
  submitted false Consulting Firm,billing invoices(the "False Invoices")to Navillus to make it
  appear that the Payroll Scheme Funds were payments for "masonry" and "consulting" work
  performed by the Consulting Firm for Navillus.
                14:    John Doe and Jane Doe regularly electronically transmitted the Payroll
   Details from the Consulting Firm's office in Queens,New York,to ADP in New Jersey and
   instructed ADP to issue Consulting.Firm payroll checks made payable to the Designated
  Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 5 of 14 PageID #: 5




Employees. The Payroll Scheme Funds were also used to pay Jane Doe's salary, payroll
taxes, ADP's fees and John Doe's fee for facilitating the scheme.
              15. • After ADP created the Consulting Firm paychecks made payable to the
Designated Employees, ADP delivered the paychecks to the Consulting Firm via private and
commercid interstate carriers.

              16.     By engaging in this scheme,the defendants DONAL O'SULEIVAN,
HELEN O'SULLIVAN and PADRAIG NAUGHTON evaded making more than $1 million
in required contributions to the Benefits Funds.
                                         COUNT ONE
                              (Mail and Wire Fraud Conspiracy)

               17.     The allegations contained in paragraphs one through 16 are realleged
and incorporated as iffully set forth in this paragraph.
               18.     In or about and between 2011 and 2017,both dates being approximate
and inclusive, within the Eastern District ofNew York and elsewhere,the defendants
DONAL O'SULLIVAN,HELEN O'SULLIVAN and PADRAIG NAUGHTON,tojgether
 with others, did knowingly and intentionally conspire to:
                     (a)      devise a scheme and artifice to defraud the Benefits Funds, and
 to obtain money and property from the Benefits Funds by means ofone or more materially
 false and firaudulent pretenses,representations and promises, and for the purpose of
 executiag such scheme and artifice, cause mail matter to be delivered by one or more mail .
 and private and commercial interstate carriers,' according to the directions thereon, contrary
 to Title 18,United States Code, Section 1341; and
   Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 6 of 14 PageID #: 6




                  (b)         devise a scheme and ardbBce to delhaud the Benefits Funds, and
to obtain money and property from the Benefits Funds by means ofone or more materially
false and fraudulent pretenses,representations and promises, and for the purpose of
executing such scheme and artifice, did transmit and cause to be transmitted, by means of
wire communications in interstate conunerce, one or more writings, signs, signals, pictures,

and sounds, contrary to Title 18, United States Code, Section 1343. '

              (Title 18, United States Code, Sections 1349 and 3551
                        ^     COUNTS TWO THROUGH FOUR
                                         (Wire Fraud)

              19..^ The allegations contained in paragraphs one through 16 are realleged
and incorporated as iffully set forth in this p^agraph.
              20.    In or about and between 2011 and 2017, both dates being approximate

and inclusive, within the Eastern District ofNew York and elsewhere,the defendants
DONAL O'SULLIVAN,HELEN O'SULLIVAN and PADRAIGNAUGHTON,together
with others, did knowingly and intentionally devise a scheme and artifice to defraud the
Benefits Funds,and to obtain money and property by means of one or more materially false
and fraudulent pretenses, representations and promises.

               21.    On or about the dates set forth below,for the puipose ofexecuting such

scheme and artifice, the defendants DONAL O'SULLIVAN,HELEN O'SULLIVAN and
.PADRAID NAUGHTON,together with others, did transmit and cause to be transmitted, by
means of wire conimuhications in interstate commerce, writings, signs, signals, pictures and

sounds, as set forth below:
  Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 7 of 14 PageID #: 7




   Count              AoDroximate         Description of Wire Communication
                      Date of Wire
                      Transmission
   TWO                August?,2015        Transmission ofPayroll-Det^s from
                                          Consulting Firm's office located in Queens,
                                          New York,to ADP's office located in ,
                                          Roseland,New Jersey, via ADP's web portal
   THREE              August 14,2015       Transmission ofPayroll Details from
                                           Consulting Firm's office located in Queens,
                                           New York,to ADP's office located in
                                           Roseland,New Jersey, via ADP's web portal
   FOUR               October 16,2015 Transmission ofPayroll Details from
                                           Consulting Firm's office located in Queens,
                                           New York,to ADP's office located in
                                           Roseland,New Jersey, via ADP's web portal

              (Title 18, United States Code, Sections 1343,2 and 3551 s^.)
                             COUNTS FIVE THROUGH SEVEN
                                         (Mail Fraud)

               22.    The allegations contained in paragraphs one through 16 are realleged
and incorporated as iffiilly set forth in this paragraph.
               23.    In or about and between 2011 and 2017, both dates being approximate

and inclusive, within the Eastern District ofNew York and elsewhere,the^efendants
D'ONAL O'SULLIVAN,HELEN O'SULLIVAN and PADRAIG NAUGHTON,together
with others, did knowingly and intentionally devise a scheme and artifice to- defiraud the
Benefits Funds, and to obtain money and property by means ofone or more materi^ly false
and fraudulent pretenses, representations and promises.
               24.     On or about the dates set forth below,for the purpose of executing such

scheme and artifice, the defendants DONAL O'SULLIVAN,HELEN O'SULLIVAN and
    Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 8 of 14 PageID #: 8



                                                                                               8


 PADRAIG NAUGHTON,together with others, did cause matters and things to be delivered
 by mail and private and commercial interstate carrier, according to the directions thereon, as
 set forth below: •


   Count              ADDroximate     Descrintion of Mailin^F
                      Date of
                      Mailins
  FIVE                August?, .      Mailing from ADP's office.located in Roseland, New
                      2015            Jersey,to the Consulting Firm's office located in
                                      Queens, New York, ofpaychecks for Designated
                                     Employees
  SIX                 August 14,     Mailing from ADP's office located in Roseland, New
                  '2015              Jersey,to the Consulting Firm's office located in
                                     Queens, New York, ofpaychecks for Designated
                                     Employees
  SEVEN               October 16,    Mailing from ADP's office located in Roseland, New
                     2015            Jersey,to the Consulting Firm's office located in
                                     Queens, New York, ofpaychecks for Designated
                                     Employees

              (Title 18, United States Code, Sections 1341,2 and 3551 Gt seq.l

                                        COUNT EIGHT
                 .(Conspiracy to Embezzle From Employee Benefit Funds)

               25.      The allegations contained in paragraphs one through 16 are realleged

and incorporated as iffully set forth in this paragraph.

              26.       In or about and between 2011 and 2017, both dates being approximate
and inclusive, within the Eastern District ofNew York and elsewhere,the defendants

DONAL O'SULLIVAN,HELEN O'SULLIVAN and PADRAIG NAUGHTON,together
with others, did knowingly and willfully conspire to embezzle, steal and unlawfully abstract
and convert to their own use and the'use ofone or more others, the moneys,funds, cre(hts,
properly and other assets of one or more employee welfare benefit plans and employee
pension benefit plans subject to Title I ofERISA,to wit: the right to collect monies owed to
   Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 9 of 14 PageID #: 9




the Benefits Funds, which were operated on behalf ofthe Unions, contrary to Title 18,

United States Code, Section 664.                                                          '■

               27.    In furtherance ofthe conspiracy and to effect its objects, within the

Eastern District ofNew York and elsewhere, the defendants DONAL O'SULLIVAN,

'HELEN O'SULLIVAN and PADRAIG NAUGHTON,together with others, did commit and
cause the commission of, among others, the following:          •

                                        OVERT ACTS


                      (a)     On or about December 10,2015,Navillus issued check number

195347 in the amount of$13,344,66,payable to the Consulting Firm.

                      (b)     On or about December 31,2015,Navillus issued check number

195467 in the amount of$15,572.85, payable to the Consulting Firm. .

                      (c)     On or about June 1,2016,Navillus issued check number 196354

in the amount of$13,584.00, payable to the Consulting Firm.

                      (d)     On or about June 30,2016, in a recorded telephone call, Jane

Doe and PADRAIG NAUGHTON discussed the issuance ofpayroll checks for the June

2016 payroll period for the Designated Employees.

              (Title 18, United States Code, Sections 371 and 3551     seq.l'

                                        COUNT NINE
                       (Embezzlement from Employee Benefit Funds)

              28.     The allegations contained in paragraphs one through 16 are realleged

and incorporated as iffully set forth in this paragraph.

              29.     In or about and between 2011 and 2017, both dates being approximate

and inclusive, within the Eastern District ofNew York and elsewhere,the defendants
     Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 10 of 14 PageID #: 10


                                                                                              10


 DONAL O'SULLIVAN,HELEN O'SULLIVAN and PADRMGNAUGHTON,together

 with others,(hd knowingly and intentionally embezzle, steal and unlawfully and willfully '

 abstract and convert to their own use and the use ofone or more others, moneys,funds,

 credits, property and other assets of one or more employee pension and welfare benefit plans
 f


subject to Title I ofERISA,to wit: the right to collect monies owed to the Benefits Funds,

which were operated on behalfofthe Unions.

               (Title 18, United States Code, Sections 664,2 and 3551 ^seq.)

                                         COUNT TEN
                        (Conspiracy to File False Remittance Reports)

               30.    The allegations contained in paragraphs one through 16 are realleged

and incorporated as iffully set forth in this paragraph.

              31.     In or about and between 2011 and 2017, both dates being approximate

and inclusive, within the Eastern District ofNew York and elsewhere,the defendants

DONAL O'SULLIVAN,HELEN O'SULLIVAN andPADRAIGNAUGHTON,together

with others, knowingly and willfully conspired to make and cause to be made one or more .

false statements and representations offact, and concealed, covered up and failed to disclose'

one or more facts, the disclosure of which was required by Title I ofERTSA, and which facts
                                                                              •9




were necessary to verify, explain, clarify and check for accuracy and completeness one or

more reports required to be published and certified by Title 1 ofERISA,to wit: one or more

false Remittance Reports submitted to-the Benefits Funds, contrary to Title 18, United States

Code, Section 1027.

              32.     In furtherance ofthe conspiracy and to effect its objects, within the

Eastern District ofNew York and elsewhere,the defendants DONAL O'SULLIVAN,
 Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 11 of 14 PageID #: 11

                                                                                       11



HELEN O'SULLIVAN and PADRAIG NAUGHTON,together with others, did coimnit and
cause the commission of, among others, the following:
                                      OVERT ACTS


                    (a)     On or about September 24,2015,DONAL O'SULLIVi^,
HELEN O'SULLIVAN and PADRAIG NAUGHTON caused a false Remittance Report,
dated August 21,2015,to be filed with the Mason Tenders' District Council Trust Funds that
omitted Employee No. 1, an individual whose identity is known to the Grand Jury and who
was a Designated Employee,as having performed covered work for the weekly pay periods
ending July 21,2015 and July 28,2015.
                    (b)     On or about October 20,2015,DONAL O'SULLIVAN,
HELEN O'SULLIVAN and PADRAIG NAUGHTON caused a false Remittance Report,
dated October 5,2015,to be filed with die Mason Tenders' District Council Trust Fimds that
omitted Employee No.2, an individual whose identity is known to the Grand Jury and who
was a Designated Employee, as having performed covered work for the weekly pay periods
ending August 4,2015 and August 11,2015.

                     (c)    On or about December 8,2015,DONAL O'SULLIVAN,
HELEN O'SULLIVAN and PADRAIG NAUGHTON caused a false Remittance Report,
 dated October 29,2015,to be filed wi& the Mason Tenders' District Council Trust Funds
that omitted Employee No.3, an individual whose identity is known to the Grand Jury and
 who was a Designated Employee,as having performed covered work for the Weekly pay
 periods ending September 8,2015,September 15,2015,September 22,2015 and September
 29,2015.

               (Title 18,United States Code, Sections 371 and 3551 et sea.)
 Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 12 of 14 PageID #: 12

                                                                                           '12



                                      COUNT ELEVEN
                         (Submission ofFalse Remittance Reports)

               33. The allegations contained in paragraphs one through 16 are realleged

and incorporated as iffully set forth in this paragraph.
               34. In or about and between 2011 and 2017, both dates being approximate

and inclusive, within the Eastem District ofNew York and elsewhere,the defendants
DONAL O'SULLIVAN,HELEN O'SULLIVAN and PADRAIG NAUGHTON,together

with others, did knowingly and intentionally make and cause to be made one or more false
statements and representatioiis offact, and concealed, covered up and failed to disclose one
or more facts, the disclosure of which was required by Title I ofERISA,and which facts
were necessary to verify, explain, clarify and check for accuracy and completeness one or
more reports required by Title I ofERISA to be published and kept as part of&e records of
employee benefit plans and employee benefit plans,to wit: the submission ofone or more
false Remittance Reports made to the Mason Tenders' District Council Trust Funds that
omitted Employees Nos. 1,2 and 3 as having performed covered work.
              (Title 18, United States Code, Sections 1027,2 and 3551 M s^O
                         CRIMINAL FORFEITURE ALLEGATION
                        AS TO COUNTS ONE THROUGH ELEVEN ,

           • 35.      The United States hereby gives notice to the defendants that, upon their

conviction of any ofthe offenses charged in Counts One through Eleven,the government

will seek forfeiture, in accordance with Title 18, United States Code, Section 981(a)(1)(C)
and Title 28,United States Code, Section 2461(c), which require any person convicted of
such offenses to forfeit any property, real or personal, whiph constitutes or is derived from
proceeds obtained directly or indirectly as a result ofsuch offenses.
 Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 13 of 14 PageID #: 13

                                                            :                                 13-



              36.    Ifany ofthe above-described forfeitable property, as a result ofany act
or omission ofthe defendants:

                     (a)      cannot be located upon the exercise of due diligence;
                     (b)      has been transferred or sold to, or deposited with, a third party;
                     (c)      has been placed beyond the jurisdiction ofthe court;
                     (d)      has been substanti^ly diminished in value; or
                     (e)      has been commingled with other property which cannot be
divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code,Section 853(p),
to seek forfeiture ofany other property ofthe defendants up to the value ofthe forfeitable
properly described in this forfeiture allegation.'
              (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States
Code, Section 853(p); Title 28,United States Code, Section 2461(c)).


                                                                  A TRUE BILL



                                                                          ERSON




SETHD.DuCHARME ..
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                  Case 1:20-cr-00272-WFK Document 1 Filed 07/29/20 Page 14 of 14 PageID #: 14


F.#: 2015R00524
FORMDBD-34               No.
JUN. 85


                               UNITED STATES DISTRICT COURT

                                             EASTERN Dwtrfcr o/NEW YORK

                                                     CRIMINAL DIVISION


                                      THE UNITED STATES OF AMERICA
                                                                vs.




                         DONAL O'SULLIVAN,HELEN O'SULLIVAN AND                   PADRAIG
                                                             NAUGHTON
                                                                                 Defendants.


                                                       INDICTMENT

                          (18 U.S.C. §§ 1349, 1343, 1341,1027, 981(a)(1)(C), 664, 371,2 and
                                 3551 et seq.; 21 U.S.C. § 853(p); 28 U.S.C. § 2461(c))



                                                                1                   Foreperson


                         Filed in open court this                     day,

                         of                         A.D.20


                                                                                         Clerk




                         Bail, $
